Citation Nr: 18100054
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 10-33 869
DATE:	
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied.  
FINDING OF FACT
The Veterans acquired psychiatric disorder was not caused or aggravated by military service.  
CONCLUSION OF LAW
The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have not been satisfied.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from October 1972 to October 1974, and had additional service in the Army National Guard.
In July 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  In December 2016, the Board of Veterans Appeals (Board) remanded the case to the Agency of Original Jurisdiction for additional development and the case has now returned for further appellate consideration.  
The Veteran filed his claim as a claim for service connection for PTSD.  As reflected above, the Board is expanding the scope of the claim to encompass any psychiatric disorder raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).
The Veteran asserts that he suffers from PTSD from non-combat stressors in service.  Specifically, he states that in 1973, while stationed in Germany with Company C, 79th Engineering, he was physically assaulted by another member of his unit named Porter.  He has also raised other incidents such as seeing the dead body of another soldier run over by a train while he was stationed in Germany.  
VA received notification in November 2017 from the appropriate Federal custodians of the Veterans service unit records that they were unable to locate any documents regarding another serviceman named Porter assaulting the Veteran.  No information or documentation has been provided that corroborates a stressor based on personal assault.  38 C.F.R. § 3.304(f)(5).  There also is no evidence, other than the Veterans testimony and statements which the Board finds lacking credibility, regarding the other stressors such as seeing the dead body of another soldier run over by a train.  As there is no verification of any alleged in-service stressor, the claim for service connection for PTSD must be denied.   
Stressor verification notwithstanding, the evidence is against a finding that any current mental health disorder, including PTSD, is related to the Veterans service.  While the Veteran has been diagnosed with PTSD, as well as other mental health disorders such as depression, mood disorder, and anxiety, the preponderance of the evidence weighs against finding that any of these disorders began during service or are otherwise related to an in-service injury, event, or disease.  38 U.S.C. §§ 1110, 5107(b); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a), (d). 
While the Veteran is competent to report having experienced symptoms such as flashbacks, depression, and anger/irritability since service, he is not competent to provide a diagnosis in this case or determine that these symptoms were manifestations of PTSD or any other psychiatric disability.  The issue is medically complex, as it requires knowledge of psychiatry.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  
Treatment records show the Veteran was not diagnosed with any psychiatric disorder until at the earliest 1988, approximately 15 years after separation from service.  The diagnosis was made after the Veteran fell from a scaffold resulting in multiple fractures of the right leg in May 1987.  By June 1988, he was reporting flashbacks.  A private mental health professional indicated in January 1989 that the Veteran may be suffering from PTSD.     
Since that time, both private medical records and VA records have indicated the Veteran has been diagnosed with PTSD, depression, anxiety, and mood disorder.  In all treatment records from 1988 until February 2007, the mental health professionals have attributed the Veterans mental health symptoms to the 1987 construction accident.  None of the records reviewed raise service as a cause for the symptoms; to the extent service is discussed, his service is only mentioned.  In many instance, service is determined not to be a cause of any mental health disability.  In some instances, when the Veteran sought help from VA medical programs available only for service-related PTSD, the Veteran still stated his PTSD is not related to military trauma.   See January 29, 2002 treatment note.
Shortly before filing his claim, in July 2007, for the first time, the Veteran asserted he had PTSD resulting from an in-service assault.  In an addendum, the mental health professional noted review of the medical record demonstrated the PTSD was due to the scaffold fall and as a result, he had been denied permission to enter a service-related PTSD program as recently as February 2007.  
In May 2017, a VA examiner opined that the Veterans mental health disability is not related to an in-service injury, event, or disease, including the assault by the soldier named Porter.  
The examiner opined that the Veterans purpose was fairly obvious, to gain financial benefits from VA, and stated the Veteran was likely malingering in attempting to persuade the Federal government that he has PTSD from the military.  The examiner described the Veterans history as being of a fictitious quality as he had the capacity to withhold or embellish the narrative as he saw fit.  The examiner pointed out conflicting statements by the Veteran and noted he was evasive or avoided discussing the civilian scaffold accident.  In offering the opinion, the examiner noted that multiple providers, civilian and VA, over many years, have concluded his PTSD resulted from the trauma of the 1987 scaffold fall and not military service.  The examiner further noted the Veteran previously reported his PTSD was from the scaffold accident and it was not until the mid-2000s that the Veteran attributed the PTSD to his military service, and that since then embellishments continued to increase in terms of trauma.  The examiner found it conflictual for one who claims psychological devastation from military service to continue with reserve service after active duty as the Veteran had.  According to the examiner the evidence clearly and convincingly indicated the Veteran was diagnosed with PTSD because of the post-service accident.  The examiners opinion is highly probative because it is based on an accurate factual history and includes an explanation that contains clear conclusions and supporting rationale.  
Even though the Veteran is competent to describe what he has personally experienced, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.   Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  
After a careful review of the evidence, the Board finds the Veteran is not credible regarding an assault or any other incident in service causing the Veterans mental health symptoms.  There is nothing to indicate problems or symptoms in service treatment records or other service documentation.  The first treatment for any mental health problem occurred after the May 1987 scaffold fall.  Starting at that point in time until shortly before filing his claim, the Veteran consistently attributed his problems to the fall.  This included not only his treatment and dealings with VA, but also treatment from private mental health providers.  At no point in these records does the Veteran complain of service causing flashbacks, nightmares, anger, etc.  As noted by the examiner, the reports of military-related PTSD began around the time of filing this claim and the Veteran has continued to embellish his recounting of stressful military experiences.  Given the obvious inconsistent statements in the record and the Veterans apparent desire for monetary gain as shown throughout the record and noted by the VA examiner as well as a treating clinician (see September 12, 1988 private treatment record), his statements regarding in-service stressors causing mental health symptoms is not credible.  
Consequently, the Board gives more probative weight to the medical evidence than the Veterans assertions that any current mental health disability is due to or related to service, including the assault by Porter or the soldier reportedly killed by a train.  The Board therefore finds that the preponderance of the evidence weighs against finding an in-service event resulted in the Veterans mental health disorder. Accordingly, the Veterans claim for service connection for PTSD or any other acquired psychiatric disorder must be denied.
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel 

